DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “wherein the first application is configured to execute on the processor to:
Designate a portion of the first plurality of AMAs as a receiving buffer; 
Provide the receiving buffer for data from the second device.”
Claims 16 and 20 recite, using claim 16 for exemplary language, the step of
“Designating, by a first application, a portion of application memory as a receiving buffer, wherein the first application has access to a first plurality of application memory addresses (AMA) including a first AMA, which is mapped to a page table entry (PTE) in a page table that addresses a first page of memory;
Providing the receiving buffer for data from a second device. “
As discussed in the interview held October 1, 2021, the language proposed and entered in this amendment makes the above limitations a required operation and step within the scope of the claim.  In contrast, the previous version of the claims rejected in the office action mailed July 7, 2021 recited similar language as an intended result of a sharing access limitation.  

Similarly, the requirement that the provision of the receiving buffer is performed by the first application sufficiently overcomes the previous grounds of rejection for the same reason discussed above.  Examiner notes that this analysis of the provision step only applies to claim 1, as claim 1 explicitly requires that the provision step be performed by the first application where, in contrast, claims 16 and 20 more broadly recite the amended providing step without a requirement of any specific application/system performing the step.  As such, the prior analysis of Tsirkin ‘787 would arguably still read upon this provision step in claims 16 and 20. 
An updated search of the art did not yield any reference that could render the first application’s designation step (in claims 1, 16, and 20) or provision step (in claim 1 only) obvious and as such the claims are considered allowed.
Examiner notes that claims 10 and 11 are not amended and as such are additionally allowed for the reasons provided in the prior office action. 
The remaining dependent claims are allowed for dependence on one of claims 1 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139